Russell, C. J.
1. Objections to defects in the pleadings, curable by amendment, must he raised by demurrer, and come too late when presented for the first time in the reviewing court.
2. An owner of an automobile who is present in the machine is liable for the negligence of a driver operating the automobile for him. Fuller v. Inman, 10 Ga. App. 680 (74 S. E. 287); O’Dowd v. Neumham, 13 Ga. App. 220 (80 S. E. 36).
3. There was evidence authorizing the jury to find that the injuries of the plaintiff were caused by the negligent operation of the defendant’s automobile. There is no complaint of any error upon the trial, and the judgment of the trial judge, refusing a new trial, will not be disturbed.

Judgment affirmed.